Citation Nr: 0007470	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral tibial spine disability.

2.  Entitlement to a compensable rating for keratosis 
pilaris.

3.  Entitlement to a compensable rating for post inflammatory 
hyperpigmentation of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to December 
1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1997, at which time it was remanded 
for further development.  At that time, the veteran resided 
within the jurisdiction of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  While the 
case was in remand status, the veteran moved to the 
jurisdiction of the VARO in Montgomery, Alabama.  Following 
the requested development, the Montgomery RO confirmed and 
continued the 10 percent rating for the veteran's service-
connected knee disability, as well as the noncompensable 
ratings for the service-connected keratosis pilaris and post 
inflammatory hyperpigmentation of the face.  Thereafter, the 
case was returned to the Board for further appellate action.

In October 1998, the Montgomery RO granted entitlement to 
service connection for hay fever.  That action constituted a 
full grant of benefits with respect to the issue of service 
connection for that disorder.  Thus, that issue is no longer 
before the Board.

In his appeal (VA Form 9, received in July 1996), the veteran 
raised contentions to the effect that entitlement to service 
connection is warranted for skin disease of the arms.  That 
issue is not currently before the Board, nor is it 
inextricably intertwined with any issue on appeal.  
Therefore, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's tibial spine disability of the left knee is 
manifested primarily by painful motion, stiffness, and 
crepitus without compensable limitation of motion or 
instability.
3.  The veteran's tibial spine disability of the right knee 
is manifested primarily by painful motion, stiffness, and 
crepitus without compensable limitation of motion or 
instability.

4.  The veteran's keratosis pilaris of the trunk and legs 
(generally non-exposed surfaces) is manifested primarily by 
slight, if any, exfoliation, exudation, or itching.

5.  The veteran's post-inflammatory hyperpigmentation of face 
is manifested primarily by subjective complaints without 
objective evidence of exfoliation, exudation, or itching.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for tibial spine 
disability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40 - 4.42, 4.45, 4.59, and 4.71a, Diagnostic Code 5010 
(1999).

2.  The criteria for a rating of 10 percent for tibial spine 
disability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40 - 4.42, 4.45, 4.59, and 4.71a, Diagnostic Code 5010 
(1999).

3. The criteria for a compensable rating for keratosis 
pilaris of the trunk and legs have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.118, Diagnostic Code 7806 (1999).

4.  The criteria for a compensable rating for post-
inflammatory hyperpigmentation of face have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.118, Diagnostic Code 7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The applicable ratings in this case will be set forth 
below.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities at 
issue.  Where (as here) entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 


I.  The Knees

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  (Indeed, 
painful motion and crepitus are important factors in 
determining disability.  38 C.F.R. § 4.59).  If there is no 
limitation of motion but there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is for application.  If 
there is no limitation of motion, but there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, and there are occasional incapacitating 
exacerbations, a 20 rating is for application.  The 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.

This appeal stems from an October 1995 rating decision which 
originally granted service connection (pursuant to a reopened 
claim) for bilateral spiking of the tibial spines, rated 10 
percent effective from October 25, 1993.  Pursuant to a 
reopened increased rating claim received on July 10, 1995, 
the October 1995 rating decision confirmed and continued a 
noncompensable evaluation, each, for keratosis pilarsis and 
post-inflammatory hyperpigmentation of the face.

During a VA examination in October 1993, the veteran reported 
that he had injured his knees in service in 1987, when he 
fell down a rail.  He could squat all the way to return, but 
complained of pain in both knees.  He had extension to zero 
degrees in both knees, and active flexion to 120 degrees of 
both knees.  All active movements of all joints of the lower 
extremities were characterized as normal.  X-rays confirmed 
the presence of bilateral knee degenerative osteoarthrosis, 
manifested by spiking of the tibial spines.

Outpatient treatment records from VA and from private health 
care providers reflect treatment for bilateral knee 
disability from April to June 1996 and in March and July 
1997.  Those records show generally that the veteran 
complained of knee pain and stiffness and that he 
demonstrated some tenderness and crepitus in each knee.  

During a March 1998 VA examination, the veteran reported he 
was on no medication, except over-the-counter Aleve, as he 
was a truck driver and was not allowed to take medication.  
It was indicated a precipitating factor for the knee pain was 
excessive walking or use.  He reported a "15 percent" 
additional functional impairment during flare-ups.  He did 
not wear a knee brace or use a cane or other assistive 
appliance.  Physical examination revealed right knee flexion 
to 124 degrees with extension to zero degrees.  Left knee 
flexion was to 120 degrees with extension to zero degrees.  
He had "excellent" knee stability.  The examiner concluded 
that that veteran had loss of function due to pain of 
weakened movement, excess fatigability and incoordination.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight impairment of one knee with 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted for moderate impairment, and a 30 
percent rating is warranted for severe impairment of one knee 
with recurrent subluxation or lateral instability.  Under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, a 10 
percent evaluation is warranted for leg flexion limited to 45 
degrees, or leg extension limited to 10 degrees.  A 20 
percent rating is warranted when flexion of one knee is 
limited to 30 degrees or extension is limited to 15 degrees.  
A 30 percent evaluation is warranted when flexion is limited 
to 15 degrees or extension is limited to 20 degrees.  A 40 
percent evaluation is warranted when extension is limited to 
30 degrees, and a 50 percent rating is warranted when 
extension is limited to 45 degrees.

VA and private medical records note the veteran's repeated 
complaints of bilateral knee pain.  Indeed, during the VA 
examination in March 1998, the examiner noted that while 
difficult to detect during the examination, the veteran's 
knees also probably had incoordination, weakened movement, 
and excess fatigability due to pain.  The veteran also 
reported flare-ups approximately once a week caused by use, 
and it was reported that there was an additional 15 percent 
impairment during flare-ups.  Such symptoms more nearly 
approximate the criteria for a rating of 10 percent for each 
such major knee joint under Diagnostic Codes 5003 and 5010.  

In this regard, the Board observes that functional impairment 
comparable to compensable limitation of motion under 
Diagnostic Code 5260 or 5261 has not been demonstrated.  
Despite the painful motion and crepitus, the recent medical 
evidence shows that the veteran has essentially full range of 
knee motion, bilaterally, and no inflammation, effusion, 
joint laxity, or muscle atrophy associated with either knee.  
Although bilateral knee immobilizers have been prescribed, 
the veteran states that does not use them, because they are 
too restrictive in his job as a tractor-trailer driver.  
Reportedly, he does not limp or wear any appliances or use 
any aids in walking.  During treatment in July 1997, a 
private physician stated that if the veteran noted 
progressive knee symptoms, arthroscopy would be prescribed.  
However, there is no medical evidence that such progression 
has occurred or that surgery has otherwise been considered.  
As there is no clinical demonstration of recurrent 
subluxation or lateral instability, a compensable evaluation 
is not warranted under Diagnostic Code 5257 for either knee.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

As noted above, the veteran states that he had to leave one 
job due to his service-connected knee disability.  During his 
March 1998 VA examination, he also stated that that 
disability caused him to turn down work because of his 
service-connected knee disability.  The schedular ratings 
contemplate average impairment of ability to work.  Notably, 
there is no documentation of work missed by the veteran or of 
termination from employment, mutual or otherwise, because of 
his service-connected knee disability.  Indeed, he reports 
that he is a truck driver and that he works almost 
continuously - so much so that he lives in his truck.  
Moreover, there is no evidence that he has required frequent 
hospitalization for knee disability.  In essence, the record 
shows that the manifestations of that disability are those 
contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.  As the veteran's bilateral knee 
disabilities have been shown to have remained essentially 
stable throughout the rating period, staged ratings are not 
warranted.  Fenderson v. West, 12 Vet App 119 (1999).

II.  Keratosis Pilaris and Hyperpigmentation of the Face.

There is no diagnostic code specifically applicable to 
keratosis pilaris or to hyperpigmentation of the face.  Both 
are rated by analogy to eczema.  38 C.F.R. § 4.20.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable 
evaluation is warranted when there is slight, if any, 
exfoliation, exudation, or itching on a non-exposed surface 
or small area.  A 10 percent evaluation requires exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.

As noted above, the reopened increased rating claim for the 
service-connected skin disabilities at issue was received on 
July 10, 1995.  The claims file is negative for any recent 
treatment of pilaris keratosis or of hyperpigmentation of the 
face.  However, during the March 1998 VA examination, the 
veteran underwent a dermatologic evaluation to determine the 
extent of those disabilities.  There was no evidence of a 
facial rash.  He did exhibit follicular, hyperkeratotic 
papules primarily over the upper extremities.  There were a 
few such papules on his thighs but none reported on his 
trunk.  Despite the veteran's complaints that the skin 
problems on his trunk and legs were nonremitting and 
pruritic, there were no objective findings of pruritus, and 
there was no evidence of any exfoliation, exudation, or 
itching.  Moreover, there was no evidence of any associated 
systemic or nervous manifestations or of an adverse affect on 
his appearance.  Accordingly, the Board is of the opinion 
that the record more nearly reflects the criteria for a 
noncompensable evaluation for keratosis pilaris and for post-
inflammatory hyperpigmentation of the face.  

In arriving at this decision, the Board has considered the 
representative's request to have the veteran's service-
connected skin disabilities examined when they are at their 
worst.  Ardison v. Brown, 6 Vet. App. 405 (1994).  In 
Ardison, the Court held that when a claimant's medical 
history indicates that his condition undergoes periods of 
remission and recurrence, VA is required to provide a medical 
examination during the period of recurrence in order to 
provide a proper disability rating.  Significantly, however, 
there is no competent evidence that the condition of the 
veteran's skin during his March 1998 VA examination was not 
representative of that condition generally.  Accordingly, 
there is no basis to request an additional examination at 
this time.  See also, Voerth v. Brown, 13 Vet. App. 117 
(1999).

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating(s).  
However, there is simply no evidence that either of his skin 
disorders has caused marked interference with employment or 
that either requires frequent periods of hospitalization, so 
as to render impractical the application of the regular 
schedular standards.  Accordingly, there is no reason to 
refer this case to the Director of VA Compensation and 
Pension purposes for a rating outside those standards.


ORDER

Entitlement to a 10 percent rating for tibial spine 
disability of the left knee, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Entitlement to a 10 percent rating for tibial spine 
disability of the right knee, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

The appeal of entitlement to a compensable rating for 
keratosis pilaris is denied.

The appeal of entitlement to a compensable rating for post 
inflammatory hyperpigmentation of the face is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

